Woodward, J.:
The claimant suffered injuries to both his hands while engaged in floating ice by the aid of a pikepole, on the 31st day of January, 1920. The thermometer at the time of the injury registered fourteen degrees below zero, and the accident is found to have been due to the necessity of holding on to the pikepole in such a manner as to expose the claimant to an added hazard. His fingers were frozen and the Commission has allowed an award for a period of ten and one-third weeks. This court is committed to the proposition that the freezing of one’s hands while engaged in a hazardous employment is an accident within the meaning of the Workmen’s Compensation Law. (Days v. Trimmer & Sons, Inc., 176 App. Div. 124; Hernon v. Holahan, 182 id. 126; Campbell v. Clausen-Flanagan Brewery, 183 id. 499, 500; Richardson v. Greenberg, 188 id. 248, 252.)
The suggestion that the defendants were prejudiced by a notice which gave them inadequate time to procure evidence, on a second hearing, need not be very seriously considered. The insurance carrier was represented at the hearing in question and made no suggestion of the point now urged, or at least asked for no adjournment for the purpose of procuring evidence which, if produced, could change the result.
The award should be affirmed.
Award unanimously affirmed.